 1   Randall J. Roske, Esq.
     400 South Fourth Street, Suite 500
 2   Las Vegas, Nevada 89101
     Cell (702) 596-6472
 3   e-mail: randallroske@yahoo.com
     Counsel for Defendant
 4   Maria Luciano
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                               DISTRICT OF NEVADA
 8
                                     * * *
 9
10       UNITED STATES OF AMERICA,

11                      Plaintiff,
12
        v.                                         CASE NO.: 2:17-cr-00143-APG-PAL
13
        MARIA LUCIANO,
14
                        Defendant.
15
16
17
18                                            ORDER
                              STIPULATION AND PROPOSED ORDER
19
20                  IT IS HEREBY STIPULATED and agreed by and between RANDALL ROSKE,
21   Esq., attorney for Defendant Maria Luciano, Defendant, and the United States of America,
22   Plaintiff, bu and through its attorneys Nicholas A. Trutanich, United States Attorney, and John
23   P. Burns, Assistant United States Attorney for the District of Nevada that Ms. Luciano’s
24   condition of release pending her surrender to the designated facility of the Bureau of Prisons be
25   modified to allow for the removal of her electronic monitoring (ankle bracelet).
26           This Stipulation is entered into for the purpose of alleviating the pain caused by
27   Defendant’s swelling ankles caused by her circulatory problems, and the chaffing with the
28   electronic monitoring device. It does not appear that this requirement of supervision is
     necessary at this time and the Supervising Officer in Pretrial Services does not oppose the
 1   requested relief. Further, Ms Luciano acknowledges that her wilful failure to surrender to the
 2   designated facility for service of sentence can expose her to a separate federal prosecution for
 3   Bail Jumping a violation of Title 18 U.S.C. § 3146. Said punishment to be served consecutively
 4   to any existing sentence Title 18 U.S.C. § 3146 (b) (2).
 5                                                   DATED this 21st day of March, 2019
 6
 7
 8   Randall J. Roske                                 Nicholas A. Trutanich
 9   _______/s/________________                      United States Attorney
     Randall J. Roske, Esq.                          ________/s/__________
10                                                   John P. Burns AUSA
11
12
13
14
15
16
17
18   ‘
19
20
21
22
23
24
25
26
27
28


                                                    -2-
 1
 2
 3
 4                     UNITED STATES DISTRICT COURT
 5
                                  DISTRICT OF NEVADA
 6
                                        * * *
 7
 8
        UNITED STATES OF AMERICA,
 9
                     Plaintiff,
10
11      v.                                    CASE NO.: 2:17-cr-00143-APG-PAL
12      MARIA LUCIANO,

13                   Defendant.
14
15
16                ORDER MODIFYING CONDITIONS OF RELEASE
17
18                Based upon the Stipulation of the parties herein, and good cause
19   appearing,
20           IT IS HEREBY ORDERED that the Defendant Maria Luciano’s condition
21   of release pending surrender to the designated Bureau of Prison facility be
22   modified to remove the condition of electronic monitoring. All other conditions
23   remain in full force and effect.
24
25                                      Dated this ___ day of March, 2019.
26
27                                      _____________________
28                                      United States District Court Judge
                                        Dated: March 22, 2019.

                                               -3-
